DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (Pub. No.: US 2022/0038244 A1), in view of Hosseini et al., (Pub. No.: US 2020/0314900 A1), and further in view of (NPL: 5G NR Hybrid ARQ, July 2020, Release 16 as attached to office action, now onwards Document 5G NR Hybrid ARQ).

Regarding Claim 1,	 Zhang discloses a method, comprising: 
constructing, by a processor of an apparatus (Zhang, paragraphs [0026]-[0027] disclose processor), a first hybrid automatic repeat request-acknowledgment (HARQ-ACK) codebook corresponding to a first physical downlink shared channel (PDSCH); (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Fig. 4, paragraph [0219] discloses PDSCHs Fig. 17, Fig. 17 explicitly illustrate PDSCH1, and PDSCH2, paragraph [0389] discloses PDSCHs in addition, paragraphs [0324], [0379] and [0384] disclose PDSCHs.  PDSCHs is being interpreted as first PDSCH and second PDSCH respectively)
constructing, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), a second HARQ-ACK codebook corresponding to a second PDSCH received later than the first PDSCH; (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Fig. 4, paragraph [0219] discloses PDSCHs Fig. 17, Fig. 17 clearly illustrates PDSCH1 and PDSCH2, paragraph [0389] discloses PDSCHs in addition, paragraphs [0324], [0379] and [0384] disclose PDSCHs.  PDSCHs is being interpreted as first PDSCH and second PDSCH respectively)
determining, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), 
activating, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor),
Zhang does not explicitly disclose following:
whether a first priority associated with the first HARQ-ACK codebook and a second priority associated with the second HARQ-ACK codebook are different; and
the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first priority and the second priority are different.
However, Hosseini explicitly discloses following:
whether a first priority associated with the first HARQ-ACK codebook and a second priority associated with the second HARQ-ACK codebook are different; and (Hosseini, paragraph [0017], first HARQ codebook associated with first priority level, second HARQ codebook associated with second priority level, paragraph [0205] also discloses first HARQ codebook associated with first priority, second HARQ codebook associated with second priority level, the second priority level is higher than the first priority level.  Thus, first priority and second priority are different)
the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first priority and the second priority are different.  (Hosseini, paragraph [0017], first HARQ codebook associated with first priority level, second HARQ codebook associated with second priority level, paragraph [0205] also discloses first HARQ codebook associated with first priority, second HARQ codebook associated with second priority level, the second priority level is higher than the first priority level.  Thus, first priority and second priority are different)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Zhang before the effective filing date of the claimed invention with that of Hosseini so that whether a first priority associated with the first HARQ-ACK codebook and a second priority associated with the second HARQ-ACK codebook are different; and the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first priority and the second priority are different.  The motivation to combine the teachings of Hosseini would include first priority level and second priority level which are different.  Further, the user equipment to prioritize transmission which would resolve collision issue.  (Hosseini, Abstract, paragraphs [0002]-[0005], [0007]-[0008], [0017]-[0018], [0020] and [0023])
Zhang and Hosseini do not explicitly disclose following:
an out-of-order HARQ transmission to transmit,
However, Document 5G NR Hybrid ARQ discloses following:
an out-of-order HARQ transmission to transmit, (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Zhang and Hosseini before the effective filing date of the claimed invention with that of Document 5G NR Hybrid ARQ so that an out-of-order HARQ transmission to transmit be included in the method.  The motivation to combine the teachings of Document 5G NR Hybrid ARQ would support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services.  (Document 5G NR Hybrid ARQ, whole document, emphasis: Release 16)

Regarding Claim 2,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 1, further comprising: 
transmitting, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), the second HARQ-ACK codebook before the first HARQ-ACK codebook in an event that the second priority is higher than the first priority.  (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Hosseini, Abstract: first priority, second priority, two or more channels of same priority, lower priority transmission and higher priority transmission, paragraph [0017], first HARQ codebook associated with first priority level, second HARQ codebook associated with second priority level, paragraph [0205] also discloses first HARQ codebook associated with first priority, second HARQ codebook associated with second priority level, the second priority level is higher than the first priority level.  Thus, first priority and second priority are different)

Regarding Claim 3,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 1, further comprising: 
applying, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), an out-of-order HARQ restriction in an event that the first priority and the second priority are the same. (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Hosseini, Abstract: first priority, second priority, two or more channels of same priority, lower priority transmission and higher priority transmission, paragraph [0122] two or more channels of same priority)
 
Regarding Claim 4,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 1, wherein the first PDSCH and the second PDSCH are associated with different service types. (Zhang, Fig. 4, paragraph [0219] discloses PDSCHs Fig. 17, Fig. 17 explicitly discloses PDSCH1 and PDSCH2. paragraph [0389] discloses PDSCHs in addition, paragraphs [0324], [0379] and [0384] disclose PDSCHs.  PDSCHs can also be interpreted as first PDSCH and second PDSCH respectively)
 
Regarding Claim 5,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 4, further comprising: 
determining, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), the first priority and the second priority according to an indication from a network node or the service types.  (Hosseini, Abstract: first priority, second priority, lower priority transmission and higher priority transmission, Various passages disclose first priority and second priority, paragraphs [0005], [0007]-[008], [0017]-[0018] disclose first priority level and second priority levels, paragraph [0017], first HARQ codebook associated with first priority level, second HARQ codebook associated with second priority level, paragraph [0205] also discloses first HARQ codebook associated with first priority, second HARQ codebook associated with second priority level, the second priority level is higher than the first priority level.  Thus, first priority and second priority are different)

 Regarding Claim 6,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 4, wherein the service types comprise at least one of enhanced mobile broadband (eMBB) and ultra-reliable low-latency communications (URLLC). (Zhang, Fig. 16, paragraph [0387] discloses enhanced mobile broadband (eMBB) and ultra-reliable low latency communication (URLLC), other passages also disclose eMBB and URLLC)
 
Regarding Claim 7,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 1, further comprising: 
determining, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), whether the first HARQ-ACK codebook and the second HARQ-ACK codebook are assigned in the same slot; and (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Hosseini, paragraph [0109] disclose single slot which is same slot)
activating, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), the out-of-order HARQ transmission to transmit the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first HARQ-ACK codebook and the second HARQ-ACK codebook are assigned in the same slot. (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Hosseini, paragraph [0109] discloses single slot which is same slot)
 
Regarding Claim 8,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 1, further comprising: 
applying, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), an out-of-order HARQ restriction in an event that the first HARQ-ACK codebook and the second HARQ-ACK codebook are assigned in different slots. (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, first HARQ-ACK codebook and second HARQ-ACK codebook can be assigned in different slots.  Paragraph [0109] discloses slot)
 
Regarding Claim 9,	The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 1, further comprising: 
transmitting, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), a capability report to a network node to indicate whether the out-of-order HARQ transmission is supported in an event that the first priority and the second priority are different. (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Hosseini, Abstract: first priority, second priority, lower priority transmission and higher priority transmission, various passages disclose first priority level and second priority level, paragraph [0205] disclose that second priority level is higher than first priority level.  Thus, first priority and second priority are different)
 
Regarding Claim 10,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the method of Claim 1, further comprising: 
transmitting, by the processor (Zhang, paragraphs [0026]-[0027] disclose processor), a capability report to a network node to indicate whether the out-of-order HARQ transmission is supported in an event that the first priority and the second priority are the same.  (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Hosseini, Abstract: first priority, second priority, two or more channels of same priority, lower priority transmission and higher priority transmission, paragraph [0122] discloses that two or more channels are of same priority)
 
Regarding Claim 11,	Zhang discloses an apparatus, comprising: (Zhang, Figs. 3-4, Terminal 1)
a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and (Zhang, Figs. 3-4, Terminal 1 has a transceiver which wirelessly communicates with TRP1 and TRP2.  TRP is being interpreted as network node)
a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: (Zhang, Figs. 3-4, Terminal 1 has a transceiver and processor)
constructing a first hybrid automatic repeat request- acknowledgment (HARQ-ACK) codebook corresponding to a first physical downlink shared channel (PDSCH);  (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Fig. 17 explicitly illustrate PDSCH1, and PDSCH2, paragraph [0389] discloses PDSCHs in addition, paragraphs [0324], [0379] and [0384] disclose PDSCHs)
 constructing a second HARQ-ACK codebook corresponding to a second PDSCH received later than the first PDSCH; (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Fig. 17 explicitly illustrate PDSCH1, and PDSCH2, paragraph [0389] discloses PDSCHs in addition, paragraphs [0324], [0379] and [0384] disclose PDSCHs)
determining whether (Zhang, processor determines)
activating (Zhang, processor activates)
Zhang does not explicitly disclose following:
a first priority associated with the first HARQ- ACK codebook and a second priority associated with the second HARQ- ACK codebook are different; and
the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first priority and the second priority are different.
However, Hosseini discloses following:
 a first priority associated with the first HARQ- ACK codebook and a second priority associated with the second HARQ- ACK codebook are different; and (Hosseini, paragraph [0017], first HARQ codebook associated with first priority level, second HARQ codebook associated with second priority level, paragraph [0205] also discloses first HARQ codebook associated with first priority, second HARQ codebook associated with second priority level, the second priority level is higher than the first priority level.  Thus, first priority and second priority are different)
the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first priority and the second priority are different. (Hosseini, paragraph [0017], first HARQ codebook associated with first priority level, second HARQ codebook associated with second priority level, paragraph [0205] also discloses first HARQ codebook associated with first priority, second HARQ codebook associated with second priority level, the second priority level is higher than the first priority level.  Thus, first priority and second priority are different)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Zhang before the effective filing date of the claimed invention with that of Hosseini so that a first priority associated with the first HARQ- ACK codebook and a second priority associated with the second HARQ- ACK codebook are different; and the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first priority and the second priority are different.  The motivation to combine the teachings of Hosseini would include first priority level and second priority level which are different.  Further, the user equipment to prioritize transmission which would resolve collision issue.  (Hosseini, Abstract, paragraphs [0002]-[0005], [0007]-[0008], [0017]-[0018], [0020] and [0023])
Zhang and Hosseini do not explicitly disclose following:
an out-of-order HARQ transmission to transmit,
However, Document 5G NR Hybrid ARQ discloses following:
an out-of-order HARQ transmission to transmit, (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Zhang and Hosseini before the effective filing date of the claimed invention with that of Document 5G NR Hybrid ARQ so that an out-of-order HARQ transmission to transmit be included in the method.  The motivation to combine the teachings of Document 5G NR Hybrid ARQ would support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services.  (Document 5G NR Hybrid ARQ, whole document, emphasis: Release 16)

Regarding Claim 12,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: (Zhang, paragraphs [0026]-[0027] disclose processor)
transmitting, via the transceiver, the second HARQ-ACK codebook before the first HARQ-ACK codebook in an event that the second priority is higher than the first priority.  (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Hosseini, Abstract: first priority, second priority, two or more channels of same priority, lower priority transmission and higher priority transmission, paragraph [0205] discloses that second priority level is higher than first priority level)
  
Regarding Claim 13,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: (Zhang, paragraphs [0026]-[0027] disclose processor)
applying an out-of-order HARQ restriction in an event that the first priority and the second priority are the same. (Hosseini, Abstract: first priority, second priority, two or more channels of same priority, lower priority transmission and higher priority transmission, paragraph [0122] discloses two or more channels of same priority)
 
Regarding Claim 14,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 11, wherein the first PDSCH and the second PDSCH are associated with different service types.  (Zhang, Fig. 4, paragraph [0219] discloses PDSCHs Fig. 17, Fig. 17 explicitly discloses PDSCH1 and PDSCH2, paragraph [0389] discloses PDSCHs, in addition, paragraphs [0324], [0379] and [0384] disclose PDSCHs.  PDSCHs can also be interpreted as first PDSCH and second PDSCH respectively, service types can be interpreted as eMBB and URLLC services)
  
Regarding Claim 15,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 14, wherein, during operation, the processor further performs operations comprising: (Zhang, paragraphs [0026]-[0027] disclose processor)
determining the first priority and the second priority according to an indication from the network node or the service types. (Hosseini, Abstract: first priority, and second priority, various passages disclose first priority and second priority such as paragraphs [0005], [0007]-[0008], [0017] and [0018])
 
Regarding Claim 16,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 14, wherein the service types comprise at least one of enhanced mobile broadband (eMBB) and ultra-reliable low- latency communications (URLLC). (Zhang, Fig. 16, paragraph [0387] discloses enhanced mobile broadband (eMBB) and ultra-reliable low latency communication (URLLC), other passages also disclose eMBB and URLLC)
 
Regarding Claim 17,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: (Zhang, paragraphs [0026]-[0027] disclose processor)
determining whether the first HARQ-ACK codebook and the second HARQ-ACK codebook are assigned in the same slot; and (Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Hosseini, paragraph [0109] discloses single slot which is same slot )
activating the out-of-order HARQ transmission to transmit the first HARQ-ACK codebook and the second HARQ-ACK codebook in an event that the first HARQ-ACK codebook and the second HARQ-ACK codebook are assigned in the same slot. (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Hosseini paragraph [0109] discloses single slot which is same slot)
 
Regarding Claim 18,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: (Zhang, paragraphs [0026]-[0027] disclose processor)
applying an out-of-order HARQ restriction in an event that the first HARQ-ACK codebook and the second HARQ-ACK codebook are assigned in different slots.  (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Zhang, Figs. 16,  and 17, [0387] HARQ-ACK codebook are disclosed through various passages in the reference.  Fig. 16, paragraph [0387], Fig. 16 is a diagram illustrating that each TRP has one HARQ-ACK feedback codebook for URLLC traffic and one HARQ-ACK feedback codebook for eMBB traffic, the paragraph explicitly discloses HARQ-ACK codebook 1 and HARQ-ACK codebook 2, Hosseini, paragraph [0109] discloses slot.  First HARQ codebook and second HARQ codebook can be assigned in different slots)

Regarding Claim 19,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: (Zhang, paragraphs [0026]-[0027] disclose processor)
transmitting, via the transceiver, a capability report to the network node to indicate whether the out-of-order HARQ transmission is supported in an event that the first priority and the second priority are different. (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Hosseini, Abstract: first priority, second priority, lower priority transmission and higher priority transmission which are different, paragraph [0205] discloses second priority level is higher than first priority level.  Thus, first priority level and second priority level are different)
  
Regarding Claim 20,	 The combination of Zhang, Hosseini, and Document 5G NR Hybrid ARQ disclose the apparatus of Claim 11, wherein, during operation, the processor further performs operations comprising: (Zhang, paragraphs [0026]-[0027] disclose processor)
transmitting, via the transceiver, a capability report to a network node to indicate whether the out-of-order HARQ transmission is supported in an event that the first priority and the second priority are the same.  (Document 5G NR Hybrid ARQ, Release 16, Out-of-Order feedback, to support URLLC use case, some changes are introduced in Release 16, out-of-order feedback is possible so that feedback for URLLC be prioritized over eMBB.  A UE can have two HARQ-ACK codebooks to support both URLLC and eMBB services, Hosseini, Abstract: first priority, second priority, two or more channels of same priority, lower priority transmission and higher priority transmission, paragraph [0122] discloses that two or more channels are of same priority)

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463